                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

KEVIN MICHAEL KNOPE,

      Plaintiff,                                  JUDGMENT IN A CIVIL CASE

v.                                                       16-cv-381-wmc


GOVERNOR SCOTT KEVIN WALKER,
JENNA CELESKI and MATT McELROY,

      Defendants.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.

           /s/                                                10/11/2018

          Peter Oppeneer, Clerk of Court                         Date
